IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MACK TRUESDALE,                              : No. 25 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
CYNTHIA LINK SUPERINTENDENT, SCI             :
GRATERFORD,                                  :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.